Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 20, 2016

The Court of Appeals hereby passes the following order:

A16A0775. ANDRE KAUFMAN v. THE STATE.

      In 1995, Andre Kaufman pled guilty to possession of marijuana. In 2015, he
petitioned for Writ of Error Coram Nobis, seeking to challenge the validity of his
guilty plea. The trial court denied the petition, and Kaufman filed this direct appeal.
We, however, lack jurisdiction.
      A writ of error coram nobis “is the ancestor of the current extraordinary motion
for new trial.” Crews v. State, 175 Ga. App. 300 (333 SE2d 176) (1985). In substance,
therefore, the petition is an extraordinary motion for new trial. And under OCGA §
5-6-35 (a) (7), appeals from the denial or dismissal of an extraordinary motion for
new trial must comply with the discretionary appeal procedure. Kaufman’s failure to
comply with the necessary procedure deprives us of jurisdiction over his appeal,
which is hereby DISMISSED. See Crews, supra.

                                        Court of Appeals of the State of Georgia
                                                                             01/20/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.